Citation Nr: 0023572	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  96-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to compensation for the disability characterized 
as anisometropia with subjective double vision, left eye.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a January 1996 rating decision of the RO 
which granted compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional eye disability due to 
cataract surgery and assigned a noncompensable evaluation.  

In March 1999, the Board remanded this matter for additional 
development of the record.  



FINDINGS OF FACT

1.  In June 1987, the veteran underwent VA medical treatment 
of his left eye consisting of cataract extraction with 
intraocular lens implant.  

2.  In January 1996, the RO granted entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional left eye disability resulting from VA treatment 
and rated the additional disability as noncompensably 
disabling effective on November 27, 1989.  

3.  The veteran is not service-connected (or entitled to 
compensation under 38 U.S.C.A. § 1151) for a right eye 
disability; nor is he shown to be blind in that eye.  

4.  At no time since November 27, 1989, has the veteran's 
left eye disability, characterized as anisometropia with 
subjective double vision, been demonstrated to be manifested 
by a level of impairment consistent with diplopia extending 
laterally between 21 and 40 degrees or upward between 21 and 
30 degrees.  



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
left eye disability, characterized as anisometropia with 
subjective double vision, have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 84a including Diagnostic Code 6090 (1999)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  

The Board is satisfied in this regard that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  


I.  Background

In June 1987, the veteran underwent an extracapsular cataract 
extraction with a posterior chamber intraocular lens 
implantation of the left eye at the VA Medical Center in 
Pittsburgh, Pennsylvania.  

Following the surgery, the veteran complained of constant 
monocular diplopia and blurry vision.  

In a statement dated in May 1988, Albert Biglan, M.D., noted 
that the veteran had approximately 8 prism diopters of right 
hypertropia which was associated with a slight anisometropic 
refractive error.  He stated that he was going to add 8 prism 
diopters of base down prism in front of his right lens which 
he felt would improve the veteran's symptoms.  

After numerous attempts to resolve the veteran's symptoms 
through use of different prescriptions had failed, the 
veteran was referred to the University of Pittsburgh School 
of Medicine, Department of Ophthalmology, for evaluation in 
order to determine whether removal of his intraocular lens 
would be of benefit.  In a statement dated in September 1989, 
Claude F. Burgoyne, M.D. and Robert C. Arffa, M.D., reported 
that, on examination, the veteran's visual acuity was 20/30 
in the right eye without improvement by pinholing, and 20/200 
in the left eye, which improved to 20/70+1 with pinholing.  
Pupil examination was within normal limits and his 
extraocular motions appeared to be full.  He did, however, 
have intermittent refixation on cover testing that was not 
consistent.  

It was noted by the physicians that, wearing his full 
correction, the veteran consistently reported having double 
vision with one image displaced obliquely.  The disparity of 
the image was described as increasing with different 
positions of gaze; however, this was noted to be somewhat 
inconsistent.  By exact prism testing, his deviation appeared 
to be greatest in right superior gaze.  While again 
inconsistent, the veteran felt the images were most disparate 
on left head tilt.  Double maddox rod testing was normal, and 
there was no evidence of monocular diplopia.  Slit lamp 
testing showed mild nuclear sclerosis in the right eye and a 
posterior chamber intraocular lens in the left eye that 
appeared to be in good position.  There was some 
opacification of the posterior capsule in the left eye, which 
was greatest inferiorly.  

The physicians ultimately concluded in the submitted 
statement that it was their impression that the veteran's 
problem was that of diplopia and not aniseikonia secondary to 
anisometropia.  They noted that, while it was possible that 
the approximately 3 diopters of anisometropia could give the 
veteran aniseikonia, they did not think that he should have 
double vision which worsened in varying positions of gaze.  
As such, they did not feel that removal of the intraocular 
lens in an attempt at correcting his anisometropia was 
presently indicated.  

In November 1989, the RO was in receipt of the veteran's 
claim for compensation for left eye disability due to 
cataract surgery and intraocular lens placement.  

In February 1994, the veteran underwent cataract extraction 
via phacoemulsification, right eye, with posterior chamber 
intraocular lens insertion.  

In a rating decision dated in January 1996, the RO awarded 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional eye disability due to cataract surgery.  The 
disability was initially characterized as disability, 
specifically, diplopia, affecting the right eye; however, 
this characterization was later amended to reflect disability 
involving the left eye, specifically, anisometropia with 
subjective double vision.  A noncompensable evaluation was 
assigned effective on November 27, 1989.  The veteran 
appealed this initial rating on the basis that it did not 
reflect the extent of his disabilities.  

The veteran was afforded a VA visual examination in February 
1996.  At that time, the veteran reported experiencing 
"pretty good vision" with spectacles, but noted that 
without them he had "double vision."  The examining 
physician explained that, in actuality, what the veteran was 
experiencing was not double vision, but rather a combination 
of blurred vision due to uncorrected refractive error in both 
eyes and anisometropia due to a difference in the refractive 
power in both eyes.  

The VA examination revealed that the veteran had visual 
acuity without correction of 20/200 in both eyes with vision 
in each eye (more significantly on the left) reported to be 
separately "somewhat double."  Once again, however, the 
examiner explained that the vision was not "double," but 
rather a blurred image with a halo around it which was quite 
consistent with his refractive error which was noted to be 
much greater in the left eye, leading to the difference in 
the image between the two eyes.  

With correction, the visual acuity was 20/20 in the right eye 
and 20/20-1 in the left eye, with near vision correction 
through bifocals reported as 20/20 in the right and 20/30 in 
the left.  Intraocular pressure was normal, bilaterally.

An evaluation of the external ocular structure and function 
showed the pupils, the extraocular muscles and muscle 
function, muscle balance and the gross peripheral visual 
fields to be completely full and normal, bilaterally.  
Specifically, there was no muscle imbalance and no obtruded 
"plopia."  On slit lamp examination, the cornea, anterior 
chamber, iris, intraocular lens, posterior capsule and the 
anterior vitreous were benign, bilaterally.  Well-placed 
intraocular lens implants were exhibited in the posterior 
chamber of both eyes with the eyes described as "quiet."  
On fundus examination, the discs were flat and benign, 
bilaterally.  In addition, the maculae were noted to be 
normal, bilaterally, and the retinas were noted to be benign, 
with no sign of diabetic vascular changes in either eye.  

The final impression included that of healthy pseudophakia, 
bilaterally; mild anisometropia with qualitative differences 
in the two images; and, subjective "double vision" which 
was not, in fact, double vision but blurred vision with 
distortion and halo surrounding the images which was 
corrected by spectacles.  

The examining VA physician further noted that standard visual 
fields were performed without correction and showed what 
would be full and normal fields, bilaterally, with a 
generalized concentric contraction.  Diplopia fields were 
also performed without correction and showed the expected 
"double vision" in all fields of gaze off-center by more 
than 4 or 5 degrees.  As noted hereinabove, the examining 
physician explained that he did not consider this to be 
"true" diplopia and thus these measurements did not really 
represent diplopia fields.  Rather, the veteran's condition 
resulted from an uncorrected situation with the difference in 
the two images resulting from the difference in the 
refractive error superimposed upon a refractive error in both 
eyes leading to blurred vision without spectacles.  

In summary, the examiner concluded that there was no "true" 
diplopia, but there was good corrected visual acuity with a 
problem of glare and anisometropia which might be able to be 
corrected somewhat by changes in spectacle prescription.  

Subsequently, in September 1996, the veteran offered 
testimony at a hearing before a Hearing Officer at the RO.  
The veteran testified that he had continued to experience 
blurred and double vision in both eyes.  He noted that he was 
unable to go without his spectacles and related that he had 
begun to experience difficulties with night vision.  

A review of VA outpatient treatment reports obtained in 
support of the veteran's claim shows that, in March 1998, the 
veteran underwent laser eye surgery on both eyes.  

Subsequently, the veteran was afforded another VA eye 
examination in February 2000.  At that time, past ocular 
history included the following: posterior chamber lens 
implant, left eye, 1987; posterior chamber lens implant, 
right eye, 1994; and status post yttrium aluminum garnet 
(laser) capsulotomy, both eyes.  His present complaints 
included those of occasional blurred vision with reading, 
which improved with use of artificial tears, and occasional 
glare and double vision in the left eye.  

The VA examination revealed that the veteran had corrected 
visual acuity of 20/40 in the right eye, improving to 20/30-2 
with pinhole, and 20/30-2 in the left eye, improving to 
20/25-2 with pinhole.  External examination was within normal 
limits.  Pupils were brisk with no relative afferent 
pupillary defect.  Extraocular movements were also full, and 
no clinical evidence of diplopia was elicited.  

A slit lamp examination of the anterior segment cornea showed 
mild map-dot-fingerprint dystrophy in both eyes, otherwise 
clear.  Posterior chamber lens implant was described as well 
positioned in both eyes, with good posterior capsular 
opening.  Dilated fundus examination showed posterior 
vitreous detachment, bilaterally.  Retinas were flat and 
healthy and the disk macula periphery vessels were normal.  
No evidence of diabetic retinopathy was detected.  

In conclusion, the examining physician noted that cataract 
extraction with posterior chamber lens implants, bilaterally, 
had been satisfactory.  Visual results were stated to be 
excellent by any standards.  While he was noted to require 
glasses for both distance and near vision, this was described 
as being within an acceptable range.  There was no 
anisometropia and near vision was normal.  No evidence of 
diabetic retinopathy was detected; however, he was stated to 
have dry eye syndrome.  The examiner specifically related his 
dry eye syndrome to the arthritis in his legs and hands and 
noted that his complaint of blurred vision with reading was 
likely due to this condition.  

The examining physician further explained that, while the 
veteran did not complain about glare and double vision on his 
own, with probing from the examiner he did relate that he had 
occasional glare and double vision in the left eye.  It was 
reiterated, however, that on clinical examination, no double 
vision was elicited and the cover test was also normal.  

In summary, the examiner felt that overall the veteran had 
had very good results following his cataract extraction with 
lens implantation.  He concluded that the veteran's eye 
examination was essentially normal except for dry eyes.  


II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's left eye disability characterized as 
anisometropia with subjective double vision has been 
evaluated as noncompensably disabling under the provisions of 
Diagnostic Code 6090 for diplopia.  In applying the criteria, 
regulatory provisions permit translation of findings of 
diplopia (double vision) into the criteria for a 
determination of vision under Table V of 38 C.F.R. § 4.84a.  
38 C.F.R. § 4.84a, Diagnostic Code 6090.  Thus, specific 
findings of diplopia are converted into terms which, 
ordinarily, lend themselves to the mechanical application of 
Table V of 38 C.F.R. § 4.84a.  

DC 6090 provides for the rating of diplopia as follows: 
 
Degree of diplopia 				Equivalent visual 
acuity 

(a) Central 20 
................................................. 5/200 
(b) 21 to 30 : 
(1) Down 
..................................................... 15/200 
(2) Lateral 
.................................................... 20/100 
	(3) Up 
........................................................... 
20/70 
(c) 31 to 40 : 
	(1) Down 
..................................................... 20/200 
	(2) Lateral 
..................................................... 20/70 
(3) Up 
.......................................................... 20/40

Notes: (1) Correct diagnosis reflecting disease or injury 
should be cited. 
	 (2) The above ratings will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field. 
	(3) When the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation. 
	(4) When diplopia exists in two individual and separate 
areas of the same eye, the equivalent visual acuity will be 
taken one step worse, but no worse than 5/200.  

Interpreting the above chart, diplopia extending laterally 
between 21 and 40 degrees or upward between 21 and 30 degrees 
warrants a 10 percent evaluation and, if diplopia is shown as 
extending downward between 21 and 40 degrees, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.84a, Diagnostic Code 
6090.  Diplopia which is only occasional or correctable is 
not considered a disability.  38 C.F.R. § 4.77 (1999).  

In this case, the Board finds that the veteran's left eye 
disability has at no time since November 1989 been 
demonstrated by a level of impairment consistent with 
diplopia extending laterally between 21 and 40 degrees or 
upward between 21 and 30 degrees.  Indeed, early medical 
evidence of the veteran's left eye disability did not include 
a complete representation of the veteran's diplopia.  The VA 
examination conducted in February 1996 showed the veteran's 
subjective "double vision" to be correctable with 
spectacles and subsequent examination in February 2000 
elicited no clinical evidence of double vision, whatsoever.  

In light of the above, the Board must find that an initial 
compensable rating is not warranted for the veteran's left 
eye disability characterized as anisometropia with subjective 
double vision.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disabilities as 
prescribed in Fenderson v. West, 12 Vet. App. 119 (1999).  As 
described above, the preponderance of the evidence is against 
the veteran's claim for a higher initial evaluation for his 
service-connected left eye disability.  

Finally, 38 C.F.R. § 3.321(b)(1) (1999) provides that where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  However, evidence has not been presented to show 
that the veteran's current disability picture is not 
adequately compensated by the applicable provisions of the 
rating schedule; nor has he specifically raised this issue of 
an extraschedular rating.  As such, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.  



ORDER

An initial compensable rating for the left eye disability 
characterized as anisometropia with subjective double vision 
is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

